The Chancellor.
The only question in this case is whether the complainant’s bill was properly verified so as to authorize the clerk to file it; the allegations therein not being sworn to positively, but merely upon the information and belief of the deponent. In ¡verifying a bill for the purpose of calling for an answer upon oath, as directed by the 17th rule of this court, or for the mere purpose of rendering a creditor’s bill regular under the rules which requires such bills to be verified by the oath of the complainant or of his agent or attorney, it is sufficient if the allegations are sworn to upon the information and belief of the complainant, or other person who verifies the bill.
Order appealed from affirmed, with costs.